


4
Exhibit 10.2


AMENDMENT ONE TO FRAMEWORK AGREEMENT
THIS AMENDMENT ONE TO FRAMEWORK AGREEMENT (this "Amendment"), is entered into on
March 31, 2014, by and between between ClearOne, Inc., a corporation registered
in the State of Utah, United States, represented by Zeyneb Hakimoglu acting as
empowered attorney, (the “Purchaser”), and Dialcom Networks S.L., a Spanish
private limited company, registered with the Zaragoza Trade registry under page
Z-30936, and represented by Enrique Domínguez García acting as empowered
attorney (the “Seller”). Purchaser and Seller are referred to collectively
herein as the “Parties” and individually as a “Party.”
WHEREAS, the Parties have entered into the Framework Agreement dated December
20, 2013, the "Existing Agreement") (capitalized terms used and not defined in
this Amendment have the respective meanings assigned to them in the Existing
Agreement);
WHEREAS, under Section 2.3(b) of the Existing Agreement, at the Closing of the
Acquisition Transaction the Purchaser is to pay all amounts owed by Seller to
all Identified Creditors and to obtain a release from all Identified Creditors;
WHEREAS, Seller has entered into an agreement or arrangement (any such agreement
or arrangement, as modified or amended as of the date hereof, including by any
side letter or oral arrangement, is referred to below as the “CDTI Agreement”)
with CENTRO PARA EL DESARROLLO TECNOLÓGICO INDUSTRIAL (“CDTI”) pursuant to which
Seller has received certain funds from CDTI, which funds will or may become
repayable in the future, making CDTI an “Identified Creditor” under the terms of
the Existing Agreement;
WHEREAS, Seller has entered into an agreement or arrangement (any such agreement
or arrangement, as modified or amended as of the date hereof, including by any
side letter or oral arrangement, is referred to below as the “INNPACTO
Agreement”) by virtue of the Order of the Spanish Minister of Science and
Innovation dated 24 February 2011 (File nº IPT-2011-1042-900000) (“INNPACTO”)
pursuant to which Seller has received certain funds from INNPACTO, which funds
will or may become repayable in the future, making INNPACTO an “Identified
Creditor” under the terms of the Existing Agreement; and
WHEREAS, the Parties have agreed that neither CDTI or INNPACTO will be repaid at
Closing, subject to the additional representations, warranties, and covenants
set forth herein.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
1.No Payment to CDTI or INNPACTO. The Parties hereby agree and acknowledge that
no payment will be made at Closing of the Acquisition Transaction to either CDTI
or INNPACTO.
2.Representations, Warranties and Covenants Regarding CDTI Agreement. Seller
hereby represents and warrants to Purchaser that the CDTI Agreement is valid and
binding on Seller in according with its terms and is in full force and effect,
and will continue in full force and effect following the Closing of the
Acquisition Transaction. Neither Newco nor Purchaser is or will become a party
to the CDTI Agreement. Neither Newco nor Purchaser has or will have any
obligation under the CDTI Agreement as a result of the Spin-Off Transaction, the
Acquisition Transaction, the Closing, any other event or circumstance
contemplated by the Framework Agreement, or otherwise. Seller is not in breach
of or default under (or is alleged to be in breach of or default under) the CDTI
Agreement and has not provided or received any notice of any breach or any
intention of CDTI to terminate the CDTI Agreement. No event or circumstance has
occurred that, with notice or lapse of time or both, would constitute an event
of default under the CDTI Agreement or result in a termination thereof or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of any benefit thereunder. Neither the Spin-Off Transaction, the
Acquisition Transaction, the Closing or any other transaction contemplated by
the Framework Agreement will result in the termination, acceleration or other
changes of any right or obligation or the loss of any benefit under the CDTI
Agreement. Seller is not currently renegotiating or paying liquidated damages in
lieu of performance under the CDTI Agreement. There is no dispute pending or
threatened under the CDTI Agreement. Seller covenants and agrees that it and its
Affiliates will not take any action or fail to take any action that results in a
breach of or default under the CDTI Agreement or that otherwise will result in a
modification, acceleration, termination or other change in the CDTI Agreement
that is adverse to Seller.
3.Representations, Warranties and Covenants Regarding INNPACTO Agreement. Seller
hereby represents and warrants to Purchaser that the INNPACTO Agreement is valid
and binding on Seller in according with its terms and is in full force and
effect, and will continue in full force and effect following the Closing of the
Acquisition Transaction. Neither Newco nor Purchaser is or will become a party
to the INNPACTO Agreement. Neither Newco nor Purchaser has or will have any
obligation under the INNPACTO Agreement as a result of the Spin-Off Transaction,
the Acquisition Transaction, the Closing, any other event or circumstance
contemplated by the Framework Agreement, or otherwise. Seller is not in breach
of or default under (or is alleged to be in breach of or default under) the
INNPACTO Agreement and has not provided or received any notice of any breach or
any intention of INNPACTO to terminate the INNPACTO Agreement. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute




--------------------------------------------------------------------------------




an event of default under the INNPACTO Agreement or result in a termination
thereof or would cause or permit the acceleration or other changes of any right
or obligation or the loss of any benefit thereunder. Neither the Spin-Off
Transaction, the Acquisition Transaction, the Closing or any other transaction
contemplated by the Framework Agreement will result in the termination,
acceleration or other changes of any right or obligation or the loss of any
benefit under the INNPACTO Agreement. Seller is not currently renegotiating or
paying liquidated damages in lieu of performance under the INNPACTO Agreement.
There is no dispute pending or threatened under the INNPACTO Agreement. Seller
covenants and agrees that it and its Affiliates will not take any action or fail
to take any action that results in a breach of or default under the INNPACTO
Agreement or that otherwise will result in a modification, acceleration,
termination or other change in the CDTI Agreement that is adverse to Seller.
4.Indemnification. Notwithstanding any provision or limitation of the Framework
Agreement, the representations and warranties in this Amendment shall survive
following the Closing for so long as either the CDTI Agreement or INNPACT
Agreement are effective or Seller has any obligations under such agreements and
the covenants shall survive indefinitely. Seller shall indemnify, hold harmless
and defend the Purchaser Indemnities from and against any and all Losses
incurred by or suffered by the Purchaser Indemnities arising out of (a) any
breach or any inaccuracy in any representation or warranty made by Seller in
this Amendment; (b) any breach of or failure by Seller to perform any of its
covenants or obligations required to be performed by it pursuant to this
Amendment, the CDTI Agreement or the INNPACTO Agreement; and (c) any failure of
Seller to perform or otherwise pay or discharge any obligations owed under the
CDTI Agreement or INNPACTO Agreement when the same may become due. The foregoing
indemnification obligation is absolute and is not subject to any limitations set
forth in the Framework Agreement.
5.Date of Effectiveness; Limited Effect. This Amendment is effective as of the
date first written above. Except as expressly provided in this Amendment, all of
the terms and provisions of the Existing Agreement are and will remain in full
force and effect and are hereby ratified and confirmed by the Parties. Without
limiting the generality of the foregoing, the amendments contained herein will
not be construed as an amendment to or waiver of any other provision of the
Existing Agreement or of any other Transaction Document or as a waiver of or
consent to any further or future action on the part of either Party that would
require the waiver or consent of the other Party. On and after the date hereof,
each reference in the Existing Agreement to "this Agreement," "the Agreement,"
"hereunder," "hereof," "herein" or words of like import will mean and be a
reference to the Existing Agreement as amended by this Amendment. This Amendment
controls and supersedes the terms of the Existing Agreement. This Amendment
constitutes the sole and entire agreement of the Parties with respect to the
subject matter contained herein, and supersedes all prior and




--------------------------------------------------------------------------------




contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.
IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
written above.
 
ClearOne, Inc.
 
By
Name: Zeyneb Hakimoglu
Title: President & CEO



 
Dialcom Networks S.L.
 
 
By
Name:Enrique Domínguez García
Title: President & CEO







